Citation Nr: 1529539	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-07 239	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for liver melanoma.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for arthritis of both hips and the lumbar region, to include as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 10 percent for thoracolumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to August 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2013 rating decisions by the Chicago, Illinois RO.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; additional evidence has been received.

The issues of service connection for a psychiatric disability and arthritis of both hips and the low back, and the matter of the rating for thoracolumbar strain, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDING OF FACT

On the record at a hearing before the Board in April 2015, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of service connection for liver melanoma; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claim of service connection for liver melanoma; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In March 2012, the Veteran filed a substantive appeal that perfected his appeal in the matter of service connection for liver melanoma.  In testimony before the undersigned in April 2015 (as reflected by the transcript associated with the record), the Veteran confirmed he is withdrawing his appeal in this matter and limiting his appeal to the matters of service connection a psychiatric disability and arthritis, and the rating for thoracolumbar strain.

As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of service connection for liver melanoma.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.

ORDER

The appeal seeking service connection for liver melanoma is dismissed.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2014).

In an April 2015 statement, the Veteran advanced a new theory of entitlement for his claim of service connection for psychiatric disability; he alleges that such disability resulted from a personal assault in service.  He contends that, in May 1980, he was physically assaulted by his platoon sergeant.  He contends that there was a drop off in his proficiency and conduct evaluations following this assault because of his vigilance and determination to have the staff sergeant punished.  

C.F.R. § 3.304(f) provides that, if a PTSD claim is based on personal assault in service, evidence from sources other than service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).

The alleged stressor event in service may not be capable of complete corroboration by official records; nevertheless, service records might provide at least partial corroboration for the accounts.  Additionally, the probative value of the Veteran's stressor accounts would be enhanced by any contemporaneous evidence corroborative of his accounts.

Furthermore, the Veteran contends that his thoracolumbar disability has worsened since the most recent (December 2013) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current rating does not reflect his current back symptoms and related impairment.  He testified before the Board that his back hurts daily, with a burning and pinching pain at a severity of 6 out of 10, and occasional flare-ups to 8 out of 10, for which he takes prescription medication as well as ibuprofen; his treatment also includes physical therapy and the use of a TENS unit.  At the hearing, the Veteran submitted May 2014 and January 2015 medical opinions indicating that his chronic back pain severely limits his ability to stand, walk, sit, and lift and carry, and would cause him to be absent from work more than 3 times per month.  An examination to assess the current severity of the disability is indicated.

Finally, there appear to be records of VA treatment that have not yet been associated with the record.  Although the Veteran has submitted several sets of VA treatment records throughout the appeal, it does not appear that the AOJ has at any time obtained the Veteran's complete VA treatment records.  The Veteran testified that he first sought VA treatment in the late 1990s, and he receives all of his medical treatment through VA.  Records of all VA treatment for the disabilities at issue may contain pertinent evidence with respect to the claims.  Notably, VA treatment records are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the record) clinical records of VA evaluations or treatment the Veteran has received for the disabilities at issue.  
  
2.  The AOJ should ask the Veteran to indicate whether there is any corroborative evidence of his alleged stressor events in service, and if so to submit such evidence or identify it for the AOJ.  The AOJ should then arrange for all appropriate development for information tending to corroborate his alleged stressor event(s) in service.  Specifically sought should be any (and all) service personnel records documenting performance appraisals, any disciplinary matters, etc.  Any leads regarding further sources of information should be pursued to their logical conclusion.  If this development proves fruitless, the scope of the search for information should be described in detail for the record.  The AOJ should make a formal determination for the record as to whether or not there is credible corroborating evidence of a stressor event in service.  If a stressor event is found to be corroborated, the AOJ should proceed to arranging for a psychiatric evaluation of the veteran to determine whether or not he has a diagnosis of PTSD related to such stressor.  Alternatively, if a stressor event is not found to be corroborated, the record should include an adequate medical opinion as to whether the Veteran has a psychiatric disability secondary to any disability for which service connection is established.

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the etiology of any hip or low back arthritis and the current severity of his thoracolumbar strain.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran the examiner should:

(a) Confirm whether or not the Veteran has arthritis in each hip and the lumbar spine.

(b) Identify the likely etiology of all hip and low back arthritis found, and specifically whether or may it: (i) may be related directly to service, or was (ii) caused, or (iii) aggravated by a service-connected disability to include the service-connected thoracolumbar strain.

(c) If arthritis of a hip or the low back shown is found to be unrelated to service or to a service-connected disability, the examiner should identify the etiology considered more likely, and explain why that is so.

(d) Describe all symptoms and impairment of the thoracolumbar strain in detail.  Tests or studies must include range of motion studies, with notation of any further limitations due to pain, use, weakness, flare-ups, and any other such factors.  The nature and severity of any neurological symptoms should be noted.  If disc disease related to the thoracolumbar strain is identified, it should be established whether there were any related incapacitating episodes, i.e., bedrest prescribed by a physician (and if so their frequency, duration  and severity). 

The examiner must include rationale with all opinions.

4.  The AOJ should then review the expanded record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


